Title: From George Washington to Friedrich Adolph von Riedesel, 14 July 1783
From: Washington, George
To: Riedesel, Friedrich Adolph von


                        
                            
                            Sir
                            Head Quarters on Hudson’s River 14th July 1783.
                        
                        I had the satisfaction of receiving your polite Letter of the 21st of June by Lieut. D’anier; and the
                            particular pleasure of complying with your request, by granting the passports you mentioned for that Gentleman, to go into
                            N. York, and to return again to Canada.
                        Had this request needed any Apology, (which I beg you to believe it did not) your very agreeable
                            Congratulations on the happy return of Peace, with the benevolent wishes, which you are pleased to express, for the future
                            friendly union & Intercourse of the two Countries, and for my own personal happiness and domestic enjoyment, would
                            have formed a most pleasing one. I pray you to be perswaded Sir! that my best and most devout wishes for your safe return
                            to your own Country, attend you; as well as for your future happiness, prosperity & glory.
                        The Baron de Steuben will do me the favor to place this in your Hand—this Gentleman is instructed from me, to
                            form some Arrangements with General Haldimand respecting the execution of the 7th Article of the provisional Treaty, and
                            receiving possession of the posts now under his direction, and in the Occupation of the British Troops, which are ceded by
                            the Treaty to the United States.
                        As an Officer of distinction and reputation—as a foreigner, and a Gentleman of agreable & genteel
                            Manners, I take the Liberty to recommend the Baron to your particular attention & civilities—persuading myself
                            that your goodness will afford him every aid in the prosecution of his Tour, and the Execution of his Commission, that
                            shall fall within your power. With much Regard & Respect I have the Honor to be Sir Your most Obedient &
                            most humble Servt
                        
                            Go: Washington
                        
                    